Order entered July 12, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00180-CV

             BAPA BROOKLYN 2004, LLC, ET AL., Appellants

                                       V.

                  MICHAEL A. AND MARIA D. TWIEHAUS
                   REVOCABLE LIVING TRUST, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-11504

                                    ORDER

      Before the Court is appellants’ July 9, 2021 second motion for an extension

of time to file their brief on the merits. We GRANT the motion and extend the

time to August 13, 2021. We caution appellants that further extension requests

will be disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE